Citation Nr: 1127148	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-32 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a right wrist disorder.

3.  Entitlement to service connection for bilateral shin splints.

4.  Entitlement to service connection for bilateral knee disorder.

5.  Entitlement to service connection for bilateral pes planus disorder.

6.  Entitlement to service connection for a lumbar spine disorder. 

7.  Entitlement to service connection for status post hysterectomy, fibroid tumors, and LEEP procedure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1988 to September 2005; however, only service from August 1988 to December 4, 1995 has been determined to be honorable, as the Veteran was discharged in September 2005 with a bad conduct discharge following courts martial.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for a right thumb disorder and denied service connection for hemorrhoids, right wrist disorder, bilateral shin splints, bilateral knee disorder, bilateral pes planus disorder, a lumbar spine disorder, and for status post hysterectomy, fibroid tumors, and LEEP procedure.  The Veteran disagreed and perfected her appeal with regard to the claims for service connection for hemorrhoids, right wrist disorder, bilateral shin splints, bilateral knee disorder, bilateral pes planus disorder, a lumbar spine disorder, and for status post hysterectomy, fibroid tumors, and LEEP procedure.

By way of background, the RO determined, in a decision mailed in August 2006, that as a result of the bad conduct discharge with which the Veteran was separated in September 2005, her years of service considered to be honorable were from August 1988 through December 4, 1995, leaving the remaining service from December 5, 1995 to September 2005 to be dishonorable and a bar to all benefits administered by VA.  The Veteran did not timely appeal that determination.  Her statement, as made on the October 2007 substantive appeal for the seven claims now before the Board, disagreed with the dates determined for honorable service and the RO then adjudicated her request for reconsideration of the character of service determination.  In an administrative decision mailed in October 2008, the RO again determined the character of service to be as stated in its previous decision.  The Veteran did not appeal that October 2008 determination; therefore, the issue of the character of the Veteran's service is not before the Board.   

In February 2008, the Veteran testified before the Decision Review Officer (DRO) in a personal hearing held at the RO.  A transcript has been incorporated into the record.

The issue of whether new and material evidence has been received to reopen consideration of character of service has been raised by the record (see statement submitted directly to the Board, date stamped as received December 2010), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  This newly raised issue is not inextricably intertwined with the service connection issues being decided on appeal because there is already a final decision on the question of character of discharge, and the claims are determined on a different factual basis.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); see also Flash v. Brown, 8 Vet. App. 332, 340 (1995) (holding that earlier effective date claims and CUE are not intertwined, even though they may effect a similar outcome, but "are different, mutually exclusive routes to the goal of determining an effective date").  


FINDINGS OF FACT

1.  The Veteran did not sustain a hemorrhoid disease or injury during the Veteran's honorable period of service, and did not experience chronic symptomatology of a hemorrhoid disorder during the Veteran's honorable period of service.  

2.  The Veteran did experience chronic symptoms of a hemorrhoid disorder during a period of service not honorable for VA benefits, or continuous symptoms of hemorrhoid since service separation.

3.  The current hemorrhoid disorder is not related to the Veteran's honorable period of service. 

4.  The Veteran did not sustain a right wrist injury or disease, or chronic symptomatology of a right wrist disorder, during the honorable period of service.  

5.  The Veteran did not experience continuous symptoms of a right wrist disorder since service separation.

6.  The current right wrist disorder, characterized by swelling, is not related to the Veteran's honorable period of service.   

7.  Preexisting genu varum was noted on service entry examination.

8.  Preexisting genu varum did not permanently increase in severity during service, though the Veteran experienced bilateral shin splints during the honorable period of service.

9.  The Veteran did sustain a right knee injury in the honorable period of active service.

10.  The Veteran did not sustain a left knee disease or injury during the honorable period of service.

11.  The Veteran did not experience chronic symptomatology of a bilateral knee disorder during the honorable period of service.  

12.  The current bilateral knee disorder, assessed as patellofemoral pain syndrome, is not related to the Veteran's honorable period of service. 

13.  Preexisting bilateral pes planus was noted on service entry examination.

14.  Preexisting bilateral per planus did not permanently increase in severity during service.

15.  The Veteran did not sustain a lumbar spine injury or disease during the honorable period of service.

16.  The Veteran did not experience chronic symptomatology of a lumbar spine disorder during the Veteran's honorable period of service.  

17.  The current lumbar spine disorder, assessed as degenerative joint disease, is not related to the Veteran's honorable period of service. 

18.  The Veteran did not undergo a hysterectomy during her honorable period of active service, no evidence of record identifies a LEEP procedure, and she did not incur a disorder characterized by fibroids during the honorable period of service.

19.  The Veteran did not experience chronic symptomatology status post hysterectomy, status post LEEP procedure, or of a disorder characterized by fibroids during the honorable period of service.  

20.  There is no current disability of menometrorrhagia due to anemia or of a disorder characterized by fibroids of record.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids have not been met during the Veteran's honorable period of active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.12, 3.102, 3.303 (2010). 

2.  The criteria for service connection for a right wrist disorder have not been met during the Veteran's honorable period of active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.12, 3.102, 3.303 (2010). 

3.  The criteria for service connection for genu varum, claimed as bilateral shin splints, have not been met during the Veteran's honorable period of active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.12, 3.102, 3.159, 3.303, 3.304, 3.306(a) (2010).    

4.  The criteria for service connection for a bilateral knee disorder have not been met during the Veteran's honorable period of active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.12, 3.102, 3.303 (2010).

5.  The criteria for service connection for bilateral pes planus have not been met during the Veteran's honorable period of active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.12, 3.102, 3.159, 3.303, 3.304, 3.306(a) (2010).    

6.  The criteria for service connection for a lumbar spine disorder have not been met during the Veteran's honorable period of active service, and arthritis of the lumbar spine may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.12, 3.102, 3.303, 3.307, 3.309 (2010).   

7.  The criteria for service connection for status post hysterectomy, fibroid tumors, and LEEP procedure, have not been met during the Veteran's honorable period of active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.12, 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

a. Duty to Notify.  VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the Veteran's status; 
(2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

Notices mailed in May 2004, August 2006, and March 2007 substantially satisfied the provisions of 38 U.S.C.A. § 5103(a).  In these letters, the RO informed the Veteran about the information and evidence not of record that was necessary to substantiate her claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Dingess.

b. Duty to Assist.  The Board finds that all necessary assistance has been provided to the Veteran.  The evidence of record indicates that VA acquired the Veteran's service treatment records to assist the Veteran with her claims.  The Veteran did not indicate that she had sought VA treatment for any of the claimed disorders.  The Veteran submitted private treatment records that suggested chiropractic treatment, but the submitted documents do not bear a clinician's name or address.  Veteran did complete in April 2007 VA Form 21-4142 listing private chiropractic care for her lumbar spine disorder.  

The Board acknowledges that the RO mailed this VA Form 21-4142 to the listed private chiropractor (Dr. D) with a cover letter that listed both the Appellant-Veteran and the name of different (male) veteran.  The private chiropractor's office responded that it had no records for that male Veteran.  The Appellant-Veteran was informed in the Statement of the Case mailed in October 2007 that the private chiropractor had indicated he had no records.  The Board will not remand to seek those private chiropractor records.  In this decision and as discussed expensively below, the Board has found as a fact that there was no lumbar spine disease or injury incurred during the Veteran's period of honorable service.  

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of in-service disease or injury, or even symptoms of disability in service, referral of this case to obtain the private chiropractor treatment records for evidence of any current lumbar spine disorder would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease or chronic symptoms in service.  In this decision, as explained below and after weighing all the evidence, the Board is finding that the Veteran's statements alleging a lumbar spine injury are inconsistent with the Veteran's other reported histories and contradict the objective record, so are not credible.  Therefore, any opinion by that private chiropractor that relied on an inaccurate history of regarding the lumbar spine (of in-service injury, disease, or symptoms in service) would not be probative.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed back disorder and her service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

In fulfilling the duty to assist, the Veteran was provided a VA general medical examination in addition to a VA gynecological examination in July 2004.  These examinations were thorough and productive of medical findings regarding the nature and etiology of the claims for service connection.  The Board finds the examinations legally sufficient.  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d). 

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service Connection for Hemorrhoids

The Veteran contends that she was diagnosed with hemorrhoids in 1989 after the birth of her first child and that this disorder has continued until the present.  See RO Transcript, p. 10.

After a review of all the evidence, the Board finds that the Veteran did not incur a hemorrhoid disorder during that period of service considered to be honorable for VA benefits.  The service treatment records are silent with regard to complaints or requests for treatment for symptoms of hemorrhoids during the Veteran's honorable period of active service.  This remained the case until December 1996, a date outside of the period of honorable service.  

In December 1996 the Veteran sought emergency room treatment for what was assessed to be external hemorrhoids.  The emergency room report noted the Veteran reported a sudden onset of the rectal bleeding with pain and that she had never had that complication before.  In an April 2000 service treatment report for a complaint about hemorrhoids, the Veteran reported she had had bleeding hemorrhoids for 9 years, which would date the onset to 1991; however, that report is contradicted by the original response as made to the emergency room staff in December 1996 for treatment purposes that she had never had this before.  The Board finds that there was no incurrence of hemorrhoid disease or injury during the honorable period of service.  

The Board finds that the Veteran's statements reporting a diagnosis of hemorrhoids during her period of honorable service, specifically in 1989, to be contradicted by the objective record and her own, more probative history in December 1996 made for treatment purposes; therefore, these statements are not credible and lack probative value.  The Board finds the Veteran's statement to the December 1996 emergency room staff of a sudden onset to be more credible as this was a statement made to medical personnel while seeking treatment.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of a veteran if rebutted by the overall weight of the evidence); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board finds that the weight of the evidence demonstrates that the current hemorrhoid disorder is not related to Veteran's honorable period of active service, but arose after that period.  The Board finds that there is no credible evidence that the Veteran's hemorrhoid disorder manifested itself during the Veteran's honorable period of active service.

In summary, the Board has found there was no injury, disease, or chronic symptoms of a hemorrhoid disorder during the Veteran's honorable period of active service, but that the disorder arose after the honorable period of service.  Consequently, and based on this evidentiary posture, the Board finds that the preponderance of the evidence in this case is against the claim for service connection for a hemorrhoid disorder.  The benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Service Connection for Right Wrist Disorder

The Veteran contends that she injured her right wrist during a 1991 service softball game and that, since that time, through to the present day, she has received treatment for swelling in the right wrist.  See RO Transcript, pp. 3-5.

A review of the service treatment records for the period of honorable service finds the very well documented injury of the Veteran's right thumb, and only the right thumb, during a softball game in June 1990.  Throughout the initial evaluation and follow-up evaluations, the only injury was to the right thumb, assessed as a sprain of the ulnar collateral ligament, also referred to in the record as a gamekeeper's thumb.  There was no complaint of injury to the right wrist, and no findings of right wrist disorder.  The Board observes that the RO granted service connection for a right thumb disorder in its October 2006 rating decision.  

In service treatment records dated in October 1999, and outside the period of honorable service, the Veteran twice sought treatment for a painful right wrist, reporting that she had fallen the previous night and woke up in pain.  The October 1999 evaluations does not include any statement by the Veteran describing an injury at a softball game.  The right wrist was assessed as sprained.  The Veteran complained again about her right hand being painful in November 2002 and in this evaluation reported her history of having hyperextended the right thumb in 1991.  In 2002, the right wrist pain was assessed as being either a cyst or tendonitis.  After this 2002 complaint and evaluation, the Veteran was given a hand brace and a temporary profile of two weeks limiting her push-ups or lifting activity.  The Report of Physical Examination, dated May 2004, found upper extremities clinically normal.  

After a review of all the evidence, the Board finds that the Veteran did not incur a right wrist injury or disease during her honorable period of service, that she did not experience chronic right wrist symptoms during the honorable period of service.  While the Veteran is competent to report experiencing a right wrist-related symptoms, her general statements reporting a right wrist injury during her honorable period of service is contradicted by objective reports that do not note any such right wrist injury, in the context of other, specific complaints and treatment such as for the right thumb.  The Veteran's request for treatment for the original right thumb injury, in June of 1990, did not include a complaint about the wrist; likewise, the follow-up appointments did not include a complaint about the right wrist.  Therefore, her statements regarding right wrist injury and symptoms in service are not credible and lack any probative value.  The Board finds that this failure to complaint about the right wrist in June 1990, when she did specifically complain of, and was treated for, a right thumb injury, where the treatment records are complete, is strong evidence that her right wrist was not injured at that softball game.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of a veteran if rebutted by the overall weight of the evidence); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

In her testimony before the RO in February 2008, the Veteran described her use in service of a wrist brace for her right wrist, one that she used repeatedly, whenever it would swell, and that she continues to use a brace for periodic swelling post-service.  As the Board has found that the Veteran did not incur a right wrist injury nor did the Veteran experience continuous symptoms of a right wrist disorder during her honorable period of service or from her honorable period of service, the Board finds that any current right wrist disorder, vaguely described only as swelling, has no relation to her honorable period of active service.  Further, the Veteran's statements describing a 1991 right wrist injury are contradicted by the objective record and her other reported complaints, and so are not credible and lack probative value. 

The Board finds that the weight of the evidence demonstrates that any current right wrist disorder ("swelling") is not related to Veteran's honorable period of active service, but arose after that period.  The Board finds that there is no credible evidence that the Veteran's right wrist disorder manifested itself during the Veteran's honorable period of active service.  In summary, the Board has found there was no right wrist injury in service, and there were no chronic symptoms of a right wrist disorder during the Veteran's honorable period of active service, but that the disorder arose after the honorable period of service.  For these reasons, the Board finds that the preponderance of the evidence in this case is against the claim for service connection for a right wrist disorder.  The benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

Service Connection for Bilateral Knee Disorder

The Veteran contends that she experienced and was treated for swelling in both of her knees while in service, and that occasionally since service her knees continue to swell.  See RO Transcript, pp 2-3.

A review of the service treatment records for the Veteran's honorable period of service finds only a June 1993 complaint about her right knee after playing softball that day.  The right knee injury was assessed as a collateral ligament sprain.  There were no treatment reports of record noting any follow-up evaluations.  No treatment record contained any complaint or request for treatment regarding the left knee.   The Veteran testified before the DRO that her knees were treated for swelling when she sought treatment for her shin splints, and this swelling was attributed by the service treatment providers to the running she was required to do.  

Complaints and treatment for her shin splints, as discussed in detail below, begin in the record in July 1995 and span through December 1995, in the period of honorable service.  These shin splint evaluations are devoid of any complaints regarding both knees, to include any complaints about swelling in the knees.  The December 1995 orthopedic consult noted her knees had full range of motion.  

As well, outside of the period of honorable service, the service treatment records do not contain complaints or requests for treatment for the bilateral knees.  On her May 2004 Report of Physical Examination for separation, the examiner found the lower extremities clinically normal.  On the Report of Medical History, the Veteran reported that her knees lock up if she is seated too long.  There is no complaint about swelling.  The examiner assessed "PFPS" (patellofemoral pain syndrome).  Similarly, during the July 2004 VA general medical examination (while the Veteran remained on active duty and in a period of service found to not be honorable), the Veteran reported there was no antecedent injury and instead described her bilateral knees as having being painful (3/10) with some stiffness.  She denied swelling and instability as well as any flare-ups of pain or wearing a brace.  Upon objective examination, the VA examiner also found no swelling and normal range of motion, though there was dull aching pain in the mid patellar region.  The x-ray study was negative.  The VA examiner also assessed bilateral knee patellofemoral pain syndrome.     

After a review of all the evidence, lay and medical, the Board finds that there was no bilateral knee injury or disease incurred in that period of service found to be honorable, and that the Veteran did not experience chronic symptoms of a bilateral knee disorder while in her honorable period of service.  The service treatment records for the honorable period contained one report of a right knee injury in 1993 following a softball game.  That there were no follow-up treatment reports or any other treatment report that even mentioned this injury means that the collateral ligament sprain was not chronic in service.  

As distinguished from a situation where there is simply an absence of treatment noted in the service treatment records, the Board observes that in this case the Veteran was a regular visitor to the service medical facilities, and that she demonstrated her knowledge in seeking out medical care for any injury, symptom, or disease by her frequent complaints for treatment.  In particular, the Board notes that in January 1992 she sought treatment for foot pain.  The report was so detailed; the clinician noted she had experienced pain after wearing 3 inch pumps for an entire day.  (After an objective examination, the complaint was assessed as foot pain.)  As no treatment report of record for the period of honorable service, other than the June 1993 complaint, contains a request for treatment for either knee, or any follow-up treatment for the right knee ligament sprain, the Board finds that the Veteran did not incur a disease or injury of the bilateral knees during her honorable period of service, and that the Veteran did not experience chronic symptoms of a bilateral knee disorder during service.    

The Veteran is competent to report that she experienced symptoms regarding her knees.  A veteran is competent to report a contemporaneous diagnosis that veteran received from medical personnel.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

However, the Board finds this Veteran's statements describing bilateral knee symptoms and treatment during her honorable period of service, and the purported statements of service medical personnel, not to be credible and to be lacking of probative value.  The Veteran's statements are contradicted by the objective record.  The June 1993 complaint was only after an injury in a softball game.  It makes no mention a of any other knee complaints, for either the right or left knee.  As well, the treatment reports for her shin splints make no mention of the shin splints inducing swelling in her knees or that she even complained about her knees.  There are many treatment reports regarding the shin splints that do not mention a concurrent complaint about either knee, and that do not reflect an additional diagnosis or assessment about the knees.  

The Veteran's statements about experiencing bilateral knee symptoms that were treated during her honorable service are also not credible, and lack probative value, because they are inconsistent with her own later statements, dated in 2004, to medical personnel.  The separation examination conducted in May 2004, its accompanying report of history, and the later July 2004 VA general medical examination all contain denials by the Veteran of any swelling.  In these examinations she complains of her knees locking, of pain, and stiffness, but not swelling.  Yet she testified before the DRO in February 2008 that, not only did she experience swelling in service, but this continued to the present.  The Board finds her statements alleging in-service bilateral knee treatment, symptoms, and post-service symptoms to be inconsistent with her own, more contemporaneous histories reported in service and the service treatment record entries, so lack credibility and probative value.

The Board is mindful that the Veteran was separated from service with a bad conduct discharge, as adjudicated after a court-marital.  The charges of which she was convicted, as evidenced by the investigative report, the General Court Martial Order, and the February 2004 confinement order, all of record in the claims file, were seven counts of signing a false official record (Article 107 of the Uniform Code of Military Justice) and three counts of larceny (Article 121 of the Uniform Code of Military Justice).  In essence she claimed her children resided at one address in the United States, while she was stationed in Korea, and she collected a higher monetary allowance for housing for them than she would have been entitled to claim, and collect, had she reported their true address.  The sum she collected, to which she was not entitled, totaled thousands of dollars.  The Veteran's crimes involved dishonesty, misrepresentation of facts in an official record, and obtaining money to which she was not entitled by dishonesty.  The Board has considered this fact in assessing the Veteran's general credibility, along with the specific findings and inconsistencies indicated, in assessing the Veteran's credibility regarding specific factual assertions made in support of her numerous service connection claims. 

Any current bilateral knee disorder, characterized by periodic swelling, arose after the Veteran's period of honorable service, and there is no competent or credible evidence in the record before the Board that this current bilateral knee disorder has any relation to the Veteran's honorable service.  For these reasons, the Board finds that the preponderance of the evidence in this case is against the claim for service connection for a left or right knee disorder.  The benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Bilateral Shin Splints and for Bilateral Pes Planus

The Veteran contends she was first diagnosed with shin splints in service while in basic training.  She also contends that, while her flat feet were noted at entrance, all involved were amazed she was enlisted because she had no arches at all, and that the pain and discomfort continue to the present.  

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.              38 C.F.R. §§ 3.304, 3.306.

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

In this case, the Veteran's preexisting pes planus and genu varum were noted at service entrance in July 1988.  The examiner found her feet and lower extremities clinically abnormal.  He noted her pes planus (flat feet) were mild and that the Veteran denied symptoms.  He also noted that she had genu varum (bowlegs).  Because the preexisting flat feet and genu varum were noted at service entrance, the Board finds that the presumption of soundness of the feet and bowlegs at entry into service did not attach.  38 U.S.C.A. § 1111.

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  The primary question then is whether the preexisting flat feet and bowlegs are shown to have permanently increased in severity during active service.  In explaining the meaning of an increase in disability, the United States Court of Appeals for Veterans Claims (Court) has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

Subsequent service treatment record entries reflect no injury to the feet or shins, and reflect no permanent worsening of preexisting flat feet and bowlegs during the Veteran's period of honorable service.  Despite the Veteran's flat feet and bowlegs, there were no treatment reports of record for foot pain, though the record contains other requests for treatment for other complaints during basic training, despite the Veteran's later statements.  The January 1992 complaint about foot pain, after wearing three inch pumps for an entire day, did not include any complaint about her shins or flat feet.  

The first complaint of record regarding the shin is found in August 1995, when the Veteran reported tenderness in the right leg of two weeks' duration.  She denied any history of direct trauma.  The assessment was a shin splint.  In October 1995 she sought treatment again for swelling and pain in the left leg, of one day duration.  The examiner noted he had seen her for the same problem before.  The assessment was bilateral shin splints.  The examiner also provided a temporary profile and a reference to physical therapy.  The physical therapy consultation, dated the same day in October 1995, is of record.  An x-ray study was within normal limits.  The Veteran reported pain at rest, but the pain would increase with running.  After a physical examination, the physical therapist noted her pes planus was bilateral and marked.  She was referred to orthotics.  

The December 1995 orthopedic consultation is of record.  The physical therapist noted the Veteran had reported 9 months of pain in both tibial areas and that there had been no relief with podiatry arch supports.  The provisional diagnosis by the physical therapist was overuse of the bilateral tibia.  The orthopedic physician noted the Veteran had not run since August 1995 and that she had a temporary profile.  Knees and ankles had full range of motion.  The orthopedist recommended arch supports for the local shin splints, referred to as periostitis.  

After her period of honorable service, a January 1996 orthopedic consult noted her pes planus was mild and that she wore arch supports.  By February 1996, the Veteran was placed on a permanent profile that limited her from running.  The remaining years of service treatment reports do not contain another complaint regarding shin splints or flat feet.  The May 2004 Report of Physical Examination found the lower extremities and feet to be clinically normal, though the examiner's portion of the examination noted flat feet and shin splints.  

The July 2004 VA general medical examination noted that, because the Veteran was no longer running, she did not have any shin splints complaints.  The VA examiner assessed that the bilateral shin splints were resolved.  Regarding the flat feet, the Veteran reported that, although she was diagnosed in service with flat feet, she was not given any arch supports, and she was told the arches had collapsed due to the running and physical training (PT).  However, the VA examiner specifically noted that the Veteran did not complain about feet pain at the examination.  The VA examiner assessed bilateral flattening of the arches.               

The absence of specific injury, and the absence of complaints, findings, or treatment in service after the Veteran was placed on a permanent profile to stop running is some evidence that the preexisting flat feet and bowlegs did not permanently worsen in service.  While the May 2004 separation examiner noted the Veteran had had shin splints, the July 2004 VA examiner found that they were resolved.  For an examiner to assess the shin splints had resolved can only be understood to mean not only was the preexisting bowlegs disability not permanently worsened, but the shin splints had resolved, in that they were no longer causing functional problems.  Further, the VA examiner noted the Veteran did not complain of foot pain during the July 2004 examination.  That is further evidence that the flat feet had not permanently worsened.    

During her testimony before the DRO in February 2008, the Veteran made inaccurate statements as to when the shin splints were found in service and the length of the profiles, and then she made very general statements that shin splints continued to flare up now and then.  See DRO Transcript, pp 1-3.  As her statements regarding continued flare-ups in and after service are contradicted by the objective record and her own reports of symptoms in service, they are once again found by the Board not to be credible and of no probative value.  The Veteran sought medical treatment while in basic training for a variety of complaints; however, not one pertained to shin splints or her flat feet.  Further, the flat feet were discussed during the enlistment medical screening process, as the examiner indicated next to his finding that she had flat feet that she denied any symptoms associated with the flat feet.  

During her honorable service, the Veteran very regularly sought medical treatment for a variety of disorders, including feet pain after wearing 3 inch pumps for one day, although the first complaint regarding shin splints was not made until August 1995 and even then, she reported pain of first only two weeks' duration.  If she had been experiencing the symptoms of shin splints since basic training, then nearly 7 years prior, that request for treatment would have indicated that was her complaint.  Instead the record of the examination noted she reported the onset was two weeks prior.  By her December 1995 orthopedic consultation, the onset reported by the Veteran had grown to 9 months prior.  Once again, as the Veteran's statements are internally inconsistent and inconsistent with the objective record, the Board finds them to be not credible and lacking in probative value.   

In this case, the Board finds that the weight of the evidence shows that the Veteran's preexisting pes planus and genu varum did not permanently increase in severity during service.  While during her period of honorable service the Veteran sought treatment in August 1995, there were no more complaints about bilateral shin splints, and evaluations of her flat feet, after she was placed on a permanent profile in February 1996.  Additionally, the VA examiner in July 2004 had assessed her shin splints as resolved.  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran's preexisting bilateral pes planus and genu varum did not undergo any permanent increase in severity during service.  

In short, the preponderance of the evidence of record is against a finding that the Veteran's preexisting mild pes planus and genu varum, which were noted at entrance into service, were aggravated during service.  For these reasons, the Veteran's appeal as to the issues of service connection for bilateral pes planus and bilateral shin splints must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.   See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Lumbar Spine Disorder

The Veteran originally submitted her claim seeking entitlement to service connection for a cervical spine disorder; however, during the VA general medical examination afforded to her in July 2004, she reported to the VA examiner that she did not have pain in her neck, and instead, she sought to claim service connection for a lumbar spine disorder.  During her testimony before the DRO in February 2008, she contended she had injured her lumbar spine in the course of two motor vehicle accidents that occurred in service, and that the pain continued to the present.  See Transcript, p 6-7.

A review of service treatment records finds no evidence of lumbar spine injury or disease during honorable service, or chronic symptomatology of the lumbar spine.  Service treatment records do not show any complaints pertaining to the spine or any aspect of the spine until June 1990 when the Veteran sought treatment for pain in her low back of one week duration, together with painful urination and bleeding.  The assessment was a probable UTI (urinary tract infection).  

Then in August 1990 the Veteran sought emergency room treatment, complaining about her head, neck, and back from a motor vehicle accident the day before when she was hit from behind.  She reported no loss of consciousness and that she was four weeks pregnant.  The clinician noted her complaint of some neck pain and low back pain.  Upon objective examination, the clinician noted there was no tenderness anywhere along the spine, including the T spine and the L-S spine.  Her gait was within normal limits.  She was released with the assessment of cervical strain, status post motor vehicle accident; no diagnosis of lumbar spine injury or disease was indicated.  No service treatment of record reports any other complaints regarding her cervical strain, status post motor vehicle accident in 1990, yet four days after she had sought treatment for the cervical strain, she had an appointment with the service Family Practice clinic.  That record indicates the visit focused entirely on her pregnancy and the need for a pregnancy profile.  

The next service treatment record that bears any complaints about low back pain was dated October 1993.  The Veteran complained about low back pain of two days' duration, and that the pain was on both sides in the kidney area.  After objective examination, the clinician assessed a UTI (urinary tract infection).  

In January 1994 the Veteran was involved in a motor vehicle accident while in Germany.  She had complained of loss of consciousness and was brought to both a service hospital and to a German facility for treatment.  She complained of both a headache and back pain at the service hospital.  Objective examination was positive for cervical spine pain and lumbar spine pain.  The treatment report from the German facility has been translated and is of record.  This treatment report noted the diagnoses of a Grade I cerebral-cranial trauma, the distortion of the cervical spinal column, and a chest contusion.  The German clinician noted that, after regaining consciousness in their facility, the Veteran complained of a headache and her cervical spine was particularly sensitive to palpitation.  An x-ray study of the skull, cervical, thoracic, and lumbar spine resulted in no pathological findings.  The discharge recommendation was for her to wear neck support for three weeks.  

A follow-up evaluation at her service hospital in March 1994 noted the Veteran's complaints of upper back pain since the accident.  The clinician noted she was positive for TTP (tender to palpitation) from C7-T10, but that her lumbosacral spine was not positive TTP.  In May 1994 she sought follow-up care, complaining again of upper back pain by 5 months.  In the history, the clinician noted the Veteran was status post motor vehicle accident and she complained of chronic T-spine para spinal/trapezium pain.  That day this pain had increased while she was doing push-ups.  Upon objective examination, she was TTP along the trapezius and para spinal area, T3-T10 with a mild spasm.  The assessment was muscle strain or spasm status post motor vehicle accident.  

That day she was referred to physical therapy, with complaints of continued muscle pain in the trapezuis muscle.  The physical therapist noted her complaint of mid back pain in the now 4 months since her accident.  Her symptoms had progressively improved.  A July 1994 physical therapy evaluation from the service hospital at Wurzburg, (referred to as "WZB") indicated she still complained of chronic mid back pain, but she reported the symptoms had decreased by 50 percent since the initial onset.  The therapist noted her symptoms were improving and she was to follow-up in another month.  

The last entry pertaining to her complaints status post the January 1994 motor vehicle accident is dated in August 1994.  The Veteran sought to have her temporary back profile updated and extended.  She reported her condition had not changed and that her temporary profile had ended a month before.  The clinician noted she was doing well, and doing full physical training.  The profile was extended for two weeks only.  There were no other service treatment records during the Veteran's honorable period of service, or even in that period of service not considered honorable for VA benefits, which include complaints referred back to this January 1994 motor vehicle accident.  

In December 1996, the Veteran complained of pain in the lower back that shot around her abdomen; however, again the assessment was that these low back complaints were actually due to a UTI.  As well, in May 2003, the Veteran sought treatment for a UTI of two days duration that included painful urination and low back pain.  

The Veteran's separation Report of Physical Examination dated in May 2004 found her spine clinically normal.  The Report of Medical History, also prepared for separation, included her report of having had back pain, which she identified as from her having had two car accidents, dated 1990 and 1993.  The service examiner's notes assessed to her complaint as mechanical low back pain.  During the July 2004 VA general medical examination, the Veteran reported that her neck did not hurt but that she had intended to claim her lumbar spine.  She also reported experiencing low back pain since the 1994 motor vehicle accident in Germany, and that the pain was progressing, then measured at 4/10.  Upon an x-ray study in July 2004, degenerative joint disease of the lumbar spine was found.   

The Board finds that the Veteran did not suffer a lumbar spine injury or incur a lumbar spine disease during her active service that was honorable for VA benefits.  Again, as discussed in detail above, while she did have a motor vehicle accident in August 1990, the Veteran sought treatment for her neck only on one occasion.  That there were no follow-up evaluations of record indicates that the cervical strain resolved.  The Veteran was a very regular visitor to her service's medical facilities and so demonstrated, by her behavior of regularly seeking out medical care, her knowledge that bringing medical complaints to medical treatment providers brought relief.  That she regularly sought treatment for other disorders, and that there was no complaint regarding this August 1990 motor vehicle accident, is evidence that the cervical strain resolved.  The Board notes in particular the appointment later in August 1990 with the Family Care clinic to begin her pregnancy profile.  

Further, the Board finds that the Veteran did not incur a lumbar spine injury in the January 1994 motor vehicle accident as well.  While she initially did complain of lumbar pain to the service clinicians, there was no such complaint to the German national medical practitioners.  Further, no lumbar spine pathology was ever identified by any clinician.  Her spine x-ray study revealed no pathology.  The concern of her treating physicians was her neck strain and her loss of consciousness.  In follow-up evaluations dated through August 1994, the Veteran complained about pain in her muscles, identified as the trapezius muscle and paraspinal muscles in the cervical to thoracic areas.  The follow-up evaluations, to include physical therapy, noted she was improving even with those complaints.  Her "back" profile was temporary.  After August 1994, there were no further service treatment records noting any back pain complaints, despite many visits for other disorders, other than the 1996 and 2003 complaints for a low back pain in conjunction with a UTI.  That the Veteran did not refer to her 1994 accident during these treatments is evidence against her experiencing continuous low back pain from the January 1994 motor vehicle accident.  Therefore, the Board finds the Veteran did not incur a low back injury or disease during her period of honorable service and did not experience continuous symptoms of the low back during her period of honorable active service.

The Board acknowledges the Veteran's statements, to both the July 2004 VA examiner and to the DRO during the February 2006 hearing, that she has experienced continuous low back pain since the motor vehicle accidents, which includes her statements purporting to have been placed on a permanent profile for her back (see Transcript, pp 5-7).  The Board finds her statements not credible and to have no probative value.  Her statements are not credible because they are contradicted by the objective record and her inconsistent reports of symptoms elsewhere.  The Veteran went to several follow-up evaluations after her January 1994 motor vehicle accident and, not only did she not complain about her low back after the initial emergency room treatment, but she continued to complain about her upper back and seek treatment only for that thoracic area, identified by the clinicians as the trapezius muscle.  That she did not include a complaint about her low back, the lumbar spine, is evidence that it did not hurt her, and contradicts her 2004 and 2006 statements, coming over 10 years later, that she experienced progressive, continual pain in that area.  The Board finds her contemporary statements to clinicians more probative, and credible, as they were made in the course of treatment, not after she had been court-martialed for lying and theft and after she faced a bad conduct discharge from service.  See Curry, 7 Vet. App. at 68 (noting that contemporaneous evidence has greater probative value than history as reported by a veteran); Coburn, 19 Vet. App. at 432 (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence); Rucker, 10 Vet. App. at 73 (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran was found to have degenerative joint disease in the lumbar spine during the VA general medical examination; however, as this finding came in July 2004, still within the Veteran's dishonorable period of service (which did not end until September 2005), the Board cannot grant service connection for the disorder.   Likewise, the presumptive provisions for arthritis diagnosed and manifested to a compensable degree within one year of service separation are not applicable in this Veteran's case where the one year period follows the last period of service.   

Any current lumbar spine disorder arose after the Veteran's period of honorable service, and there is no competent or credible evidence in the record before the Board that this current lumbar spine disorder, diagnosed as degenerative joint disease, has any relation to the Veteran's honorable service.  For these reasons, the Board finds that the preponderance of the evidence in this case is against the claim for service connection for a lumbar spine disorder.  The benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

Service Connection for Status-Post Hysterectomy, Fibroid Tumors, and LEEP

The Veteran contends that she was diagnosed with fibroid tumors in 1996, that her need for treatment for heavy bleeding culminated in the January 1997 hysterectomy, and that after service she continues to receive treatment for the scarring on her fallopian tubes and ovaries.  See Transcript, pp. 8-10.

A review of the service treatment records finds the Veteran complained in basic training about abdomen pain, reporting that she had had a cyst on her fallopian tube three months prior; however, upon a consultation with a gynecology clinic, the assessment was a bacterial infection of the vagina.  See September 1988.  In October 1988 she sought treatment again for lower abdomen pain, now assessed as right fallopian cyst pain.  She was given Motrin and told to return as needed.  The treatment records dated 1989 pertain almost entirely to her first pregnancy.  

In June 1990 she sought treatment for a possible UTI, complaining of painful urination, with bleeding and back pain.  There was no further follow-up treatment in the record, with her second pregnancy being evaluated in August 1990 through 1991.  In April 1991, October 1991, and November 1991, she complained again of abdominal pain, located in the LLQ (left lower quadrant), reporting that the pain was the same as before.  The complaints were assessed as rule-out UTI, constipation, and then again UTI with viral gastroentitis, respectively.  A June 1992 well-woman examination assessed her to be a well woman.  

A year later, she complained again in June 1993 of sharp pains in the left abdomen of two weeks duration.  The impression was of left rectus abdominus strain, UTI, non-acute abdomen.  An entry dated one week later, still in June 1993, noted her urine test had returned and e. coli was found.  In October 1993 she had another well-woman examination.  Her vagina, cervix and uterus were all assessed as normal.  Still in October 1993, roughly a week later, she complained again about lower back pain of 2 days duration with the pain in the kidney area, and burning sensation on urination.  The assessment was UTI.  In May 1994 she had another well-woman examination that found her vagina, cervix, and uterus normal, and in October 1994 she complained of lower abdomen pain of two days duration.  The assessment was again a UTI.

In July 1995 the Veteran sought treatment for abnormal bleeding since her last monthly period.  In November 1995 she complained about passing a large clump and of blood flow following that.  Her uterus was noted to be enlarged.  She was referred to another practitioner to rule out fibroids.  The follow-up evaluation was assessed as fibroids.  A November 1995 pelvic sonograph found a normal pelvis.  A November 1995 operative report noted a fractional D & C (dilatation and curettage).  The pre-operative diagnosis was menometrorrhagia to anemia.  She complained of additional bleeding and cramping later that some month, which was assessed as post D & C.  A pathology report dated December 5, 1995 listed the diagnosis for the endocervix curettage as chronic cerviciticis with squamous metaplasia.  

Now outside the period of her honorable service, the Veteran complained on several occasions in 1996 of heavy bleeding and was regularly assessed as being anemic and having severe menometrorrhagia to anemia.  See January 1996, February 1996, March 1996, April 1996, July 1996.  By August 1996, she was assessed to have fibroids.  In January 1997, the Veteran had a partial hysterectomy.  In April 1999 her well-woman examination noted her lack of a cervix and uterus, but found the adnexa normal and noted the Veteran did not have any specific complaints.  In April 2000 she complained again of left lower abdomen pain, reporting it was on and off for years.  Her 1997 hysterectomy was noted and attributed to fibroids as well as that her ovaries remained.  Her disorder was assessed as bacterial vaginosis, with chronic pelvic pain.  The May 2004 separation Report of Physical Examination found the pelvic system abnormal.  The service examiner's notes that accompanied the Report of Medical History noted the history of an ovarian cyst had resolved, anemia due to menorranghe due to fibroids (status post hysterectomy) that was also resolved, with the note that only the uterus was removed.  After the Veteran had indicated she had had abnormal pap smears on two occasions, the examiner noted she had no history of cancer or pre-cancer, so that was resolved as well.  

In July 2004, the Veteran was afforded a VA gynecological examination.  The examiner noted she had had uterine fibroids because of multiple menstrual irregularities around 1996, and that after hormone therapy failed, she had a total vaginal hysterectomy in 1997.  The VA examiner noted the Veteran only complained about that day an occasional tingling sensation around the ovaries.  Pelvic ultrasound was normal, though the Veteran reported she had been told she had scarring around the ovaries.  The examiner assessed the pelvic examination as normal, other than the absence of the cervix and uterus.  The only diagnosis was a surgical absence of the uterus.  

The Board finds that, during her period of honorable service, the disorder of menometrorrhagia due to anemia was incurred in November 1995; however, that disorder was resolved by the hysterectomy, a surgical procedure performed in January 1997, the period of service determined not to be honorable for VA benefits, and that currently, the Veteran does not have a diagnosis of menometrorrhagia due to anemia, as the disorder has resolved.  A grant of entitlement to service connection requires that there be a current disability.  In the record before the Board, both the separation examiner and the VA examiner both assessed in 2004 that her menometrorrhagia due to anemia and fibroids had resolved.  

The Board acknowledges the Veteran's very general statements that she was told she had scarring on or near her ovaries (see DRO Transcript); however, there is no objective evidence of this scarring or that it is a disorder.  While the Veteran is competent to report symptoms that she has experienced, she is not competent, absent a showing her own medical training or knowledge, to render a diagnosis as complicated as one pertaining to the gynecological system.  The Federal Circuit noted that lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  The Veteran has not stated on the record when she received this diagnosis, and no other treatment report that is of record and contemporaneous with the Veteran's statement bears that diagnosis.  Finally, as discussed extensively above, the Board has not found the Veteran to be a credible witness; therefore, in the absence of objective documentation of scarring or fibroids, there is no probative evidence for the Board to consider.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer, 3 Vet. App. at 225.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for status post hysterectomy, fibroids, and LEEP procedure, as incurred in a period of service that is honorable for VA benefits, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
    

ORDER

Service connection for hemorrhoids is denied.

Service connection for right wrist disorder is denied.

Service connection for bilateral shin splints is denied.

Service connection for bilateral knee disorder is denied.

Service connection for bilateral pes planus is denied.

Service connection for lumbar spine disorder is denied.

Service connection for status post hysterectomy, fibroid tumors, and LEEP procedure is denied.




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


